DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 10/04/2021.
Claims 1, 8, and 15 have been amended.
Claims 1, 2, 4-9, 11-16, and 18-23 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 10/04/2021 have been considered but are directed to subject matter added by amendment and are moot in view of the new grounds of rejection.
	



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a) and 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 2, 4-9, 11-16, and 18-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The claims are also rejected under 35 U.S.C. 112(b) as being indefinite as described below.

Claims 1, 8, and 15 wherein the priority queue comprises a schedule, for the data processing job and one or more other data processing jobs, and a measure of priority for the data processing job and the one or more other data processing jobs, which is not supported by AppSpec. The nearest description Examiner can identify is found in ¶0020 where “schedule” is used as a verb (“process management platform may use one or more queues (e.g., priority queues) to schedule the data processing jobs”). The meets and bounds of the language are also ambiguous as it is unclear what it means of a priority queue to “comprise a schedule”. AppSpec offers no guidance as to the intended meaning of the language; priority queues are a well understood data structure in both the computing arts generally and in the particular context of job/task scheduling, and AppSpec employs the term consistent with its standard usage.
priority queue is used to schedule the data processing job.
Claims 2, 9, and 16 recite determining the suggested timing data based on a job dependency map that indicates the data processing job is expected to have dependencies satisfied by one or more other data processing jobs currently being executed by the virtual computing environment, which is not supported by AppSpec. There is no description of the job dependency map in general being used to determine “suggested time to use for job timing data” (AppSpec ¶0018); there is also no description of an ‘expectation of dependencies being satisfied by currently executing jobs’ being used in the determination.
Claims 5, 12, and 19 recite monitoring the at least one other data processing job during execution of the at least one other data processing job; and determining the suggested timing data based on monitoring the at least one other data processing job, which is not supported by AppSpec. There is no description of monitoring a job during execution to determine “suggested time to use for job timing data” (AppSpec ¶0018).
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8, 11, 13-15, and 18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Buyya et al. (Market-Oriented Grid and Utility Computing – Chapter 14: SPECIFICATION, PLANNING, AND EXECUTION OF QoS-AWARE GRID WORKFLOWS) in view of Wieczorek et al. (Applying Advance Reservation to Increase Predictability of Workflow Execution on the Grid) in further view of Shi et al (Elastic resource provisioning for scientific workflow scheduling in cloud under budget and deadline constraints).

Claims 1, 7, 8, 14 and 15:
Buyya discloses the limitations as shown in the following rejections:
receiving, by a device, a job request, the job request including: data specifying a data processing job (activity/task) to be executed by a virtual computing environment (service/virtual organization (VO)) job timing data specifying a requested completion time (“endTime” constraint) at which the data processing job is to be completed, and job cost data specifying requested resources (price/cost constraint; i.e. currency cost restriction - Claim 7, 14) to be used to perform the data processing job; obtaining, by the device, a job map (abstract workflow) that specifies, for the data processing job, at least one job dependency (pg. 312, § 14.3.1; pg. 315-316; pg. 319 last para. – 320, first para. and Fig. 14.7),
“A Grid workflow W is a pair (A,D), where A is a finite set of activities and D is a finite set of activity dependencies. Each activity dependency is associated with an ordered pair of activities. A service is a software entity that performs the work specified by an activity…quality of service (QoS) refers to a set of properties that specify requirements regarding a specific activity or the whole workflow. The requested QoS indicates requirements of the user (e.g., maximum price and execution time) for a specific activity.” (pg. 312, § 14.3.1) 


obtaining, by the device, a data processing schedule (concrete workflow/service mapping(s)) that specifies, for at least one other data processing job associated with the at least one job dependency, at least one expected completion time; determining, by the device and based on the job request, the job map, and the data processing schedule, that the data processing job is incapable (QoS constraints cannot be met) of being completed by the requested completion time or using the requested resources (see at least pg. 317, para. 1-4; 322-325, § 14.4.2.2-14.4.2.4) where Buyya details the procedure which attempts to find appropriate services for each of the workflow activities/tasks that conform to the QoS constraints including endTime and price wherein: 
“The sample abstract workflow specified in Figure 14.9 is transformed into a concrete workflow using the workflow planner component. The aim of this component is to automate the selection of services in accordance with the requested QoS (pg. 322, § 14.4.2)…the WF planner selects appropriate services, which fit into global or local constraints…If no suitable service is found, the user has either to change the candidate registries or to modify the constraints” (pg. 324, para. 1).

As shown above, Buyya detects that one or more of the activities is cannot be completed in accordance with the requested QoS constraints and providing a notification to the user, but Buyya does not disclose determining suggested timing data or the remaining related limitations of claim 1.
Wieczorek, however, discloses (pg. 1, § 1-2) an analogous scheduler method for mapping tasks (data processing job) to grid resources based on a workflow graph (job map that specifies, for the data processing job, at least one job dependency) in accordance with requested QoS parameters such as timeframe (job timing data specifying a requested completion time
determining, by the device (Workflow Planning & Execution system) and based on determining that the data processing job is incapable of being completed by the requested completion time (within the timeframe) or using the requested resources, suggested timing data specifying a suggested time (“alternative offers according to the available slots close to the requested…timeframe”) at which the data processing job is to be completed, the suggested time being different from the requested completion time; (pg. 3, col. 1, para. 1-3). 
providing, by the device and to another device (client), a notification including the suggested timing data; receiving, by the device and from the other device, data indicating selection of the suggested timing data (“alternative options which are generated and offered to the client by the attentive algorithm (offers before the requested timeframe are also generated, if possible). It is then up to the client to select one of the offers or re-negotiate”) (pg. 3, col. 1, para. 1-3).
providing, by the device…computing environment (node/grid site) with data that causes execution of the data processing job in accordance with the selection (pg. 2, col. 2; pg. 3-4, § 6 for detailed algorithm.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Buyya’s WF scheduling system with that of Wieczorek because it “It enhances the predictability of the Grid and leads towards a Grid with smart middleware having better control over the underlying resources. Furthermore, advance reservation enables Grid resource management to optimize different QoS parameters and enhance resource utilization with better capacity planning” (Wieczorek pg. 2, § 5).
The combination of Buyya/Wieczorek do not specifically employ a priority queue and accordingly do not specifically disclose providing, by the device and based on a priority queue…wherein the priority queue comprises a schedule, for the data processing job and one or more other data processing jobs, and a measure of priority for the data processing job and the one or more other data processing jobs

receiving, by a device (“scheduling mechanism”), a job request, the job request including: data specifying a data processing job (task) to be executed by a virtual computing environment (VM) job timing data specifying a requested completion time (deadline) at which the data processing job is to be completed, and job cost data specifying requested resources (budget) to be used to perform the data processing job; obtaining, by the device, a job map (directed acyclic graph (DAG)) that specifies, for the data processing job, at least one job dependency (pg. 168, col.1 and Fig. 1)
providing, by the device and based on a priority queue, the virtual computing environment (VM) with data that causes execution of the data processing job…wherein the priority queue [is used to] schedule…the data processing job and one or more other data processing jobs, and [comprises] a measure of priority for the data processing job and the one or more other data processing jobs (see at least pg. 175, § 4.5; pg. 168, col.1 and Fig. 1). Exemplary quotations:
“Each job is composed of connected tasks with execution dependencies. These dependencies can be represented in the form of directed acyclic graph (DAG). These tasks need to be processed in order…Every task has to be assigned to a VM type and put into the waiting queue of this VM type. In every waiting queue, tasks will be scheduled for execution based on their priorities and deadlines” (pg. 168, col.1).

“For each VM type, it has a priority queue. This queue stores all the tasks, which are assigned to run on the VM instance with this VM type. This step is responsible to schedule all the tasks stored in this queue for execution” (pg. 175, § 4.5, para. 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scheduling methods of Buyya/Wieczorek to utilize priority queues and different VM types as taught by Shi because it ensures the most important work is completed and prevents budget waste on low priority and/or infeasible job submissions (Shi pg. 167, Abstract; pg. 180, § 6; pg. 168).

Claims 4, 11, and 18:
The combination of Buyya/Wieczorek/Shi discloses the limitations as shown in the rejections above. Furthermore, the combination of Buyya/Wieczorek discloses: wherein receiving the job request comprises: receiving the job request via a user interface; and wherein providing the notification comprises: providing the notification via the user interface (see at least Buyya pg. 321 and 324, para. 1; Wieczorek pg. 2, Fig. 1; pg. 3, col. 1)

Claims 6, 13, and 20:
The combination of Buyya/Wieczorek/Shi discloses the limitations as shown in the rejections above. Furthermore, the combination of Wieczorek and Shi discloses: job cost data specifies at least one of: a virtual memory restriction, a virtual hardware processor allotment, or a proportion of virtual hardware resources (see Wieczorek pg. 3, § 6; in view of Shi pg. 170, § 3.1.2).

Claims 21-23:
The combination of Buyya/Wieczorek/Shi discloses the limitations as shown in the rejections above. Furthermore Buyya discloses (pg. 312, § 14.3.1) wherein the at least one job dependency identifies a data requirement associated with the data processing job or the at least one other data processing job. See also Wieczorek pg. 3, § 6 and Shi pg. 170, col. 1, para. 1.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buyya in view of Wieczorek in view of Shi in further view of Stein et la. (Robust Execution of Service Workflows Using Redundancy and Advance Reservations).

Claims 2, 9, and 16:
The combination of Buyya/Wieczorek/Shi discloses the limitations as shown in the rejections above. Regarding the limitations of claim 2, Wieczorek discloses (pg. 3) determining the suggested timing data (alternative offers) based on a job dependency map (WF graph) that indicates the data processing job is expected to have dependencies satisfied by one or more other data processing jobs  preceding it in the WF, Wieczorek preschedules the entire WF prior to initiating execution and accordingly does not specifically consider tasks expected to have dependencies satisfied by one or more other data processing jobs currently being executed.
Stein, however, discloses an analogous method for mapping WFs to service resources which employs an incremental approach to scheduling where “when the service consumer plans to reserve a given task further in advance…it is often desirable for it to do so earlier in the workflow, when some predecessors of the task may still be executing. This means that the consumer will waste less time waiting to invoke tasks after their predecessors have been completed” (pg. 130, col. 1). Stein discloses (pg. 129, § 4.2; pg. 131, col. 1; pg. 132, § 4.5; pg. 133, § 4.6) selecting amongst alternative service offers based on a job dependency map (partitioned task set of WF W) that indicates the data processing job is expected to have dependencies satisfied by one or more other data processing jobs (predecessor tasks) currently being executed, exemplary quotations: 
“our agent initially considers simple high-level reservation strategies that determine when and how it intends to submit a call for proposals for a given task, and how it will select from the returned offers (pg. 129, § 4.2)…the algorithm will work backwards from task ti along the critical path to find a suitable task tx for commencing the reservation process. At each step, it estimates the time it will take from that task until ti becomes executable…we chose to adopt the algorithm to make fast predictions about waiting and reservation times. As we use an adaptive approach, these possibly inaccurate estimates are continuously revised during execution and eventually replaced by concrete offers…our empirical experiments in Section 5 show that our approach works well in practice.” (pg. 131, col. 1)…our strategy is easily 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Buyya/Wieczorek/Shi to employ the iterative scheduling strategy disclosed by Stein to increase efficiency and reliability (Stein pg. 129, § 4.2; pg. 138, § 6) as “it is inefficient for a consumer agent to reserve services for all workflow tasks in advance. Doing so would restrict the agent unnecessarily, as it must commit to particular services and execution times, and is therefore inflexible when services fail.”

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buyya in view of Wieczorek in view of Shi in further view of Fahringer, (ASKALON: A Grid Application Development and Computing Environment).

Claims 5, 12, and 19:
The combination of Buyya/Wieczorek/Shi discloses the limitations as shown in the rejections above. Buyya further discloses monitoring the at least one other data processing job during execution of the at least one other data processing job in an embodiment at pg. 325; and Wieczorek briefly discloses “weights are assigned to the tasks and dependencies of the workflow that estimate the time cost of individual operations (i.e., task execution and data transfer time)” (pg. 3, § 6) which affect the generated counter-offers, but does not detail how the weights were derived instead refers (pg. 1, Abstract; pg. 3, § 6, para. 1) to the ASKALON WF environment and Fahringer (ref. [5]) and the combination of Buyya/Wieczorek does not specifically disclose monitoring the at least one other data processing job during execution…determining the suggested timing data based on monitoring the at least one other data processing job.
Fahringer discloses (pg. 125, § VI; pg. 124, col. 1, para. 2; pg. 127, § A)  the task performance estimates are generated by monitoring the at least one other data processing job during execution in a training phase and adjusted by further task execution monitoring at runtime
“ASKALON provides a service for predicting the time required by activity executions and data transfers. Predicting the execution time of an activity on a given computer depends on various factors, like the problem size. While there exist several proposals for the execution time estimation problem, the most general form is statistical prediction based on historical data which relies on past measurements for different input parameter values on different Grid computers.…ASKALON employs active history-based predictions by introducing a training phase for each workflow application….For each activity type, different parameter combinations on different Grid computers are tested (usually all in parallel to minimize the duration of the training phase) and the execution times are stored in a performance database.”

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Wieczorek’s unspecified technique for generating execution time estimates with Prediction service (presuming they are not the same) as it represents the simple substitution of one estimation method with an equivalent with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Each of US 20150150016 A1 and US 20080066070 A1 are directed to scheduling methods which employ priority queues.
“Queue Scheduling and Advance Reservations with COSY” scheduling system which combines priority queues and advanced reservation.
Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
	02/15/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196